NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2186-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

SHANE PRYCE,

          Defendant-Appellant.


                   Submitted May 24, 2022 – Decided June 27, 2022

                   Before Judges Currier and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Indictment No. 08-10-0913.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen A. Lodeserto, Designated Counsel, on
                   the brief).

                   Angelo J. Onofri, Mercer County Prosecutor, attorney
                   for respondent (Elizabeth M. Newton, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant, a Jamaican citizen, appeals from the September 4, 2020 order

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing. Defendant argues the PCR court erred in denying him a hearing

because his plea counsel did not give him proper advice regarding the

immigration consequences of a guilty plea. We affirm.

      After a search of defendant's home disclosed a large amount of marijuana,

which defendant conceded was his, he was charged in a 2008 indictment with:

(1) fourth-degree possession of a controlled dangerous substance, N.J.S.A.

2C:35-10(a)(3); (2) third-degree possession of a controlled dangerous substance

with intent to distribute, N.J.S.A. 2C:35-5(a)(1) and 2C:35-5(b)(11); and (3)

third-degree possession of a controlled dangerous substance with intent to

distribute on or near school property, N.J.S.A. 2C:35-7, 2C:35-5(a)(1), and

2C:35-5(b)(11).

      During the May 29, 2009 plea hearing, defendant signed and initialed plea

forms. Question seventeen asked, "Do you understand that if you are not a

United States citizen or national, you may be deported by virtue of your plea of

guilty?" Defendant circled "YES" when executing the plea form. At the time,

defendant was a legal permanent resident.




                                                                          A-2186-20
                                       2
      Through counsel, defendant requested an adjournment of the hearing to

seek advice on how a guilty plea might affect his immigration status. In granting

the adjournment, the judge stated, "[Defendant] has made this request to run the

effect of his plea past an immigration attorney."       She later explained to

defendant, "I'm giving you between now and June 23 to look into this

immigration issue."

      The parties reconvened on July 8, 2009. The court referenced the plea

forms previously completed at the initial plea hearing and defendant executed a

supplemental plea form for drug offenses. The judge also noted the prior hearing

was adjourned for defendant to consult with an immigration attorney.            In

response, defense counsel stated, "That's correct, Judge. We're ready to proceed

today."

      The court inquired whether defendant had reviewed all of the questions

on the plea form with his attorney, and whether he understood the questions.

Defendant replied affirmatively and stated he was not coerced into signing the

forms.

      Defendant subsequently pleaded guilty to one count of third-degree

possession of a controlled dangerous substance with intent to distribute on or

near school property, N.J.S.A. 2C:35-7, 2C:35-5(a)(1), and 2C:35-5(b)(11). The


                                                                           A-2186-20
                                       3
State recommended a flat, three-year prison term. On March 3, 2010, the court

sentenced defendant to a three-year probationary term. Defendant successfully

completed his probationary term in March 2013.

      Defendant traveled to Jamaica in December 2008. Upon his return to the

United States, he was detained by Immigration and Customs Enforcement (ICE)

and his passport was seized. Nine years later, in June 2017, defendant was

arrested by ICE and detained for almost two years.

      Defendant filed a pro se PCR petition on August 24, 2018. Assigned

counsel filed a supplemental brief. Defendant alleged he was not informed of

the effect his guilty plea would have on his immigration status. He asserted if

he knew he could be deported, he would not have pleaded guilty. PCR counsel

also included a letter from defendant's plea counsel. It stated:

            I am unable to locate [defendant's] file . . . . I have no
            personal recollection of what I may have told
            [defendant]      regarding   potential        immigration
            consequences. I can only tell you that typically, if
            immigration issues were involved, I would advise the
            client to seek immigration counsel, as I do not practice
            immigration law and would not feel comfortable giving
            any such advice.

      In considering the timeliness of defendant's petition, the court found it

was filed more than eight years after his conviction. Therefore, it was untimely



                                                                          A-2186-20
                                        4
under Rule 3:22-12. In addition, defendant waited an additional year to file his

petition even after he was arrested by ICE.

      The judge found defendant had not shown excusable neglect to permit a

late filing because he was aware of the potential immigration consequences

when he pleaded guilty in 2009 and "unfamiliarity with his post-conviction

status does not establish excusable neglect." The judge further concluded the

State would be prejudiced by the late filing because it would have to prosecute

an eight-year-old case.

      Despite its conclusion that the petition was untimely, the court

nevertheless considered its merits. After reviewing the pertinent case law, the

court stated:

            [T]he record establishes that when he pled, [defendant]
            understood the implications of the guilty plea on his
            immigration status . . . . [Defendant] initialed and
            signed the plea form and acknowledged an
            understanding that since he was not a United States
            citizen or national, he may be deported. He inquired as
            to his immigration status before he entered the guilty
            plea and the court granted an adjournment for him to
            speak to an immigration attorney. Thus, [defendant]
            has not established that counsel's performance fell
            outside the wide range of professionally competent
            assistance, and he has not adequately established
            prejudice. Further, the record supplies ample doubt that
            petitioner would not have pled guilty but for counsel's
            alleged errors.


                                                                          A-2186-20
                                       5
Because defendant did not present a prima facie case, the court denied his

request for an evidentiary hearing.

      On appeal, defendant raises the following issues for our consideration:

            POINT I
            THE PCR COURT ERRED IN DENYING
            [DEFENDANT'S]    PETITION  FOR   POST-
            CONVICTION RELIEF WITHOUT GRANTING AN
            EVIDENTIARY HEARING AS TESTIMONY IS
            NEEDED FROM PRIOR COUNSEL REGARDING
            THE SUBSTANCE OF HIS ADVICE AS TO THE
            IMMIGRATION CONSEQUENCES OF ACCEPTING
            THE GUILTY PLEA.

            POINT II
            THE PCR COURT ERRED IN DENYING
            [DEFENDANT'S]   PETITION   FOR   POST-
            CONVICTION RELIEF WITHOUT GRANTING AN
            EVIDENTIARY HEARING AS THE FIVE-YEAR
            TIME BAR SHOULD BE RELAXED DUE TO
            EXCUSABLE NEGLECT AND/OR THE INTERESTS
            OF JUSTICE.

            POINT III
            THE PCR COURT ERRED IN DENYING
            [DEFENDANT'S]    PETITION   FOR   POST-
            CONVICTION RELIEF WITHOUT GRANTING AN
            EVIDENTIARY HEARING AS TESTIMONY IS
            NEEDED FROM PRIOR COUNSEL REGARDING
            WHY HE ALLOWED HIS CLIENT TO PROCEED
            WITH HIS GUIL[T]Y PLEA WHEN [DEFENDANT]
            WAS NOT AWARE OF THE IMMIGRATION
            CONSEQUENCES.




                                                                          A-2186-20
                                       6
      The standard for determining whether trial counsel's performance was

ineffective for purposes of the Sixth Amendment was formulated in Strickland

v. Washington, 466 U.S. 668, 687 (1984), and adopted by the New Jersey

Supreme Court in State v. Fritz, 105 N.J. 42, 58 (1987).

      In order to prevail on a claim of ineffective assistance of counsel,

defendant must meet the two-prong test establishing both that: (1) counsel's

performance was deficient and they made errors that were so egregious that

counsel was not functioning effectively as guaranteed by the Sixth Amendment

to the United States Constitution; and (2) the defect in performance prejudiced

defendant's rights to a fair trial such that there exists a "reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would

have been different." Strickland, 466 U.S. at 687, 694.

      A first petition for PCR must be filed within five years of the date of the

judgment of conviction. R. 3:22-12(a)(1). A late filing may be considered if

the petition itself shows excusable neglect for the late filing and that a

fundamental injustice will result if defendant's claims are not considered on their

merits. R. 3:22-12(a)(1)(A). In addition, Rule 3:22-12(a)(2)(B) allows for a

second or subsequent petition to be filed within one year of the "date on which

the factual predicate for the relief sought was discovered, if that factual predicate


                                                                               A-2186-20
                                         7
could not have been discovered earlier through the exercise of reasonable

diligence . . . ."

       To establish "excusable neglect," a defendant must demonstrate "more

than simply . . . a plausible explanation for a failure to file a timely PCR

petition." State v. Norman, 405 N.J. Super. 149, 159 (App. Div. 2009). Factors

to be considered include "the extent and cause of the delay, the prejudice to the

State, and the importance of the [defendant's] claim in determining whether

there has been an 'injustice' sufficient to relax the time limits." Ibid. (quoting

State v. Afanador, 151 N.J. 41, 52 (1997)).

       "Absent compelling, extenuating circumstances, the burden to justify

filing a petition after the five-year period will increase with the extent of the

delay." Afanador, 151 N.J. at 52 (citing State v. Mitchell, 126 N.J. 565, 580

(1992)).      "Where the deficient representation of counsel affected 'a

determination of guilt or otherwise wrought a miscarriage of justice,' a

procedural rule otherwise barring post-conviction relief may be overlooked to

avoid a fundamental injustice." State v. Brewster, 429 N.J. Super. 387, 400

(App. Div. 2013) (citation omitted).

       Defendant's petition was filed eight years after the entry of the judgment

of conviction. During the first scheduled plea hearing, defendant discussed with


                                                                            A-2186-20
                                        8
counsel and signed a plea form in which he acknowledged understanding he

could be deported as a result of his guilty plea. He also requested and was

granted an adjournment of the hearing to consult with immigration counsel.

      Six weeks later, when the parties convened for the plea hearing, defendant

confirmed he had read and understood the plea forms and discussed the

questions with counsel. After the court noted the first hearing was adjourned to

permit defendant to seek immigration advice, his attorney stated, "We're ready

to proceed today."

      Moreover, during this same time frame, defendant traveled to Jamaica and

was detained by ICE after his return to the United States. His passport was

taken. Despite those events, defendant did not seek any further guidance for

more than eight years and then only after ICE arrested him. Defendant then

waited an additional year to file his PCR petition. We are satisfied defendant

has not demonstrated excusable neglect to overcome the time bar under Rule

3:22-12.

      Defendant has also failed to establish a prima facie case of ineffective

assistance of counsel. At the time of defendant's plea and sentence, he was

subject to the Nunez-Valdez standard—allowing a defendant to establish the

ineffective assistance of counsel by proving his guilty plea resulted from


                                                                          A-2186-20
                                       9
"inaccurate information from counsel concerning the deportation consequences

of his plea." 200 N.J. 129, 143 (2009).

      Defendant read and signed the plea forms in 2009 with counsel. He

acknowledged that he could be deported by virtue of his guilty plea. He also

sought time to consult with an immigration attorney.         Defendant cannot

demonstrate he was given false or affirmatively misleading advice about the

deportation consequences of his guilty plea. See id. at 141-42.

      Defendant has also not shown he suffered prejudice from his counsel's

representation. Although the State recommended a three-year prison term with

no parole ineligibility period, defense counsel convinced the court to impose a

non-custodial probationary sentence instead.

      Defendant has not demonstrated a reasonable likelihood that his claim will

succeed on the merits.     As he failed to establish a prima facie case of

ineffectiveness of counsel, we discern no error in the denial of an evidentiary

hearing.

      Affirmed.




                                                                          A-2186-20
                                      10